DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           LENDRUM ENERGY, LLC and JOHN LENDRUM,
                        Appellants,

                                    v.

  FROMKIN ENERGY, LLC and FROMOIL ENERGY DEVELOPMENT,
                           LLC,
                        Appellees.

                              No. 4D18-1010

                         [September 27, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol Lisa Phillips, Judge; L.T. Case
No. 16-014405 CACE.

  Donald S. Fradley of the Fradley Law Firm, P.A., Jupiter, for
appellants.

  Craig S. Barnett and Jon L. Swergold of Greenberg Traurig, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.